Exhibit 10.1

 

[g143651kmi001.jpg]

 

May 24, 2018

 

[Holder Name]

[Holder Address]

 

Re:                             Offer of Reduce the Exercise Price of
January 2017 Common Stock Purchase Warrants



To Whom It May Concern:

 

ReShape Lifesciences Inc., a Delaware corporation (the “Company”), is pleased to
offer to you (“Holder”) the opportunity to reduce the exercise price of all of
the Common Stock Purchase Warrants originally issued by the Company on
January 23, 2017 (the “January 2017 Warrants”) currently held by Holder, which
consists of an aggregate of ________ January 2017 Warrants.

 

As a result of the reduction in the exercise price of the January 2017 Warrants,
pursuant to the terms of the Common Stock Purchase Warrants originally issued by
the Company on August 16, 2017 (the “August 2017 Warrants”) and on April 3, 2018
(the “April 2018 Warrants”), the exercise price of all of the August 2017
Warrants and April 2018 Warrants will automatically by their terms also be
reduced to the new exercise price of the January 2017 Warrants, including the
________ August 2017 Warrants and ________ April 2018 Warrants currently held by
Holder.

 

In consideration for exercising all of the January 2017 Warrants and ________ of
the April 2018 Warrants held by Holder as set forth on the signature
page hereto, for an aggregate exercise of warrants to purchase ________ shares
of Common Stock (the “Offered Warrants”), the Company hereby offers Holder a
reduced exercise price per share of Common Stock underlying the January 2017
Warrants of $0.31, which is equal to the closing market price of the Company’s
Common Stock on the Nasdaq Capital Market on May 24, 2018.

 

The January 2017 Warrants, and the shares of Common Stock of the Company
underlying the January 2017 Warrants (the “January 2017 Warrant Shares”), have
been registered for sale pursuant to a registration statement on Form S-1 (File
No. 333-213704) and Form S-1 MEF (File No. 333-215590) (collectively, the “S-1
Registration Statement”), and the April 2018 Warrants, and the shares of Common
Stock of the Company underlying the April 2018 Warrants (together with the
January 2017 Warrant Shares, the “Offered Warrant Shares”), have been registered
for sale pursuant to a registration statement on Form S-3 (File No. 333-216600)
and Form S-3 MEF (File No. 333-224066) (collectively with the S-1 Registration
Statement, the “Registration Statements”). The Registration Statements are
currently effective and, upon exercise of the Offered Warrants pursuant to this
letter agreement, will be effective for the issuance of the Offered Warrant
Shares. Capitalized terms not otherwise defined herein will have the meanings
set forth in the Offered Warrants.

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder’s exercise in full of the Offered Warrants for an aggregate
exercise price as set forth on the Holder’s signature page hereto (the
“Aggregate Exercise Price”) on or before 8:00 a.m. Eastern Time on May 25, 2018.

 

--------------------------------------------------------------------------------


 

Additionally, the parties hereby agree to their respective representations,
warranties and covenants set forth on Annex A attached hereto.

 

By accepting this offer, Holder hereby grants to the Company a one-time waiver
from compliance with Section 4.13 of the Securities Purchase Agreement, dated
April 2, 2018, between the Company and Holder solely with respect to the
transactions contemplated by this Agreement.

 

If this offer is accepted and the definitive transaction documents are executed
by the Company and Holder on or before 8:00 a.m. Eastern Time on May 25, 2018,
then (a) on or before 9:30 a.m. Eastern Time on May 25, 2018, the Company will
file a Current Report on Form 8-K with the Securities and Exchange Commission
disclosing the material terms of this transaction, including the reduced
exercise price of the January 2017 Warrants, August 2017 Warrants and April 2018
Warrants, as well as adjustments to the conversion prices of outstanding shares
of the Company’s convertible preferred stock, and the increased number of shares
of common stock issuable upon conversion of such shares of convertible preferred
stock, and (b) on or before May 29, 2018, the Company will file an amendment to
the prospectus supplement to the Registration Statements registering the
exercise of the Offered Warrants disclosing the material terms of this
transaction, including the reduced exercise price of the Offered Warrants. The
Company represents, warrants and covenants that, upon acceptance of this offer,
the Offered Warrant Shares will be issued free of any legends or restrictions on
resale by Holder and all of the Offered Warrant Shares will be delivered
electronically through the Depository Trust Company within one business day of
the date the Company receives the Aggregate Exercise Price (or, with respect to
shares that would otherwise be in excess of the Beneficial Ownership Limitation,
within two business days of the date the Company is notified by Holder that its
ownership is less than the Beneficial Ownership Limitation). The terms of the
Offered Warrants, including the obligations to deliver the Offered Warrant
Shares, will otherwise remain in effect as if the acceptance of this offer were
a formal Notice of Exercise (including any liquidated damages and compensation
in the event of late delivery of the Offered Warrant Shares).

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company by e-mail at
dwgladney@reshapelifesci.com and syoungstrom@reshapelifesci.com with a copy to
bmachmeier@foxrothschild.com and bhanson@foxrothschild.com on or before 8:00
a.m. Eastern Time on May 25, 2018.

 

Please do not hesitate to call me if you have any questions.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

Sincerely,

 

 

 

RESHAPE LIFESCIENCES INC.

 

 

 

 

 

By:

 

 

Name:

Dan W. Gladney

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Accepted and Agreed to as of May 24, 2018:

 

 

 

Name of Holder:

 

 

 

 

Signature of Authorized Signatory of Holder:

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

Title of Authorized Signatory:

 

 

 

 

Common Stock Purchase Warrants being exercised:

 

 

 

 

Aggregate Exercise Price:

 

 

 

 

DTC Instructions:

 

 

 

 

Company Wire Instructions:

 

 

 

--------------------------------------------------------------------------------


 

Annex A

 

Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to Holder. For purposes of this Annex
A, capitalized terms not otherwise defined herein will have the meanings set
forth in the Underwriting Agreement between the Company and Ladenburg Thalmann &
Co. Inc. entered into in connection with the issuance of the January 2017
Warrants (the “Underwriting Agreement”).

 

(a)                                 Affirmation of Prior Representations and
Warranties. The Company’s representations and warranties as set forth in
Section 3.1 of the Underwriting Agreement are true and correct in all material
respects as of the date hereof.

 

(b)                                 Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this letter and otherwise to carry out its
obligations hereunder.  The execution and delivery of this letter agreement by
the Company and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company, the Board of Directors of the
Company or the Company’s stockholders in connection herewith.  This letter
agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by the Company of this letter agreement and the consummation by it
of the transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject, or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

(d)                                 Nasdaq Corporate Governance. The
transactions contemplated by this letter agreement comply with the Nasdaq Stock
Market Rules.

 

(e)                                  Equal Consideration. Except as set forth in
this letter agreement, no consideration has been offered or paid to any person
to amend or consent to a waiver, modification, forbearance or otherwise of any
provision of any of the Offered Warrants.

 

Representations and Warranties of Holder. Holder hereby makes the following
representations and warranties to the Company.

 

Holder is either an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this letter

 

--------------------------------------------------------------------------------


 

agreement and performance by Holder of the transactions contemplated by the
letter agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of Holder.  This letter agreement has been duly executed by Holder, and
when delivered by Holder in accordance with the terms hereof, will constitute
the valid and legally binding obligation of Holder, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

--------------------------------------------------------------------------------